Title: From Thomas Jefferson to John Armstrong, Jr., 2 May 1808
From: Jefferson, Thomas
To: Armstrong, John, Jr.


                  
                     Dear General
                     
                     Washington May 2. 08.
                  
                  A safe conveyance offering by a special messenger to Paris I avail myself of it to bring up my arrears to my foreign correspondents. I give them the protection of your cover, but to save the trouble of your attention to their distribution, I give them an inner cover to mr Warden, whose attentions heretofore have encouraged me to ask this favor of him. but should he not be with you I must pray you to open my packages to him & have them distributed as it is of importance that some of them should be delivered without delay. I shall say nothing to you on the subject of our foreign relations, because you will get what is official on that subject from mr Madison. during the present paroxysm of the insanity of Europe we have thought it wisest to break off all intercourse with her. we shall in the course of this year have all our seaports, of any note, put into a state of defence against naval attacks. against great land armies we cannot attempt it but by equal armies. for these we must depend on a classified militia, which will give us the service of the class from 20. to 26. in the nature of conscripts, composing a body of about 250,000. to be specially trained. this measure, attempted at a former session, was pressed at the last, and might I think have been carried by a small majority, but considering that great innovations should not be forced on a slender majority, and seeing that the general opinion is sensibly rallying to it, it was thought better to let it lie over to the next session, when I trust it will be passed. another measure has now twice failed which I have warmly urged, the immediate settlement, by donation of lands, of such a body of militia in the territories of Orleans & Missisipi, as will be adequate to the defence of New Orleans.   we are raising some regulars in addition to our present force for garrisoning our seaports, & forming a Nucleus for the militia to gather to.   there will be no question who is to be my successor. of this be assured whatever may be said by newspapers, and private correspondencies. local considerations have been silenced by those dictated by the continued difficulties of the times.—one word of friendly request. be more frequent & full in your communications with us. I salute you with great friendship and respect.
                  
                     Th: Jefferson
                     
                  
               